Citation Nr: 1218796	
Decision Date: 05/29/12    Archive Date: 06/07/12

DOCKET NO. 07-28 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), dysthymic disorder, or attention deficit hyperactivity disorder (ADHD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1969 to August 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. The appeal is now under the jurisdiction of the RO in Atlanta, Georgia. The Veteran attended a hearing before the undersigned in February 2012.

The Veteran originally filed a claim for service connection for PTSD. Review of the evidence shows that the Veteran has also been diagnosed with ADHD and dysthymic disorder. In light of the decision of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record), the Board has recharacterized the psychiatric issue as stated on the title page.

The Veteran has stated on multiple occasions, including at his May 2007 VA examination, that he is unable to obtain employment. This may be a claim for TDIU. As this is a service connection claim, not an increased rating claim, this matter is REFERRED to the RO for proper development. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.



REMAND

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(3) (2010); 75 Fed. Reg. 39843-39852 (July 13, 2010).

The Veteran has provided details about his various stressors during his service in Vietnam, and some of them have been verified. Verified stressors include enemy rocket and mortar attacks on the Veteran's barracks and the deaths of two of the Veteran's friends in a May 1970 helicopter crash. The Veteran has also provided descriptions of non-verified stressors, which are related to the Veteran's fear of hostile military or terrorist activity. These include rocket attacks at the airport, an airplane crashing into a kindergarten, and an enemy jumping on a truck the Veteran was driving. See Veteran's Statement (Feb. 2012).

The Veteran reports receiving regular psychiatric treatment from Dr. Dirksen and Dr. Ball. See VA Examination Report (May 2007). The claims file contains a December 2004 statement from Dr. Dirksen which discusses the Veteran's military history and provides a diagnosis PTSD, but does not affirmatively link the two. No other records from Dr. Dirksen are of record. The Veteran also reports having been treated by Dr. Cohen. See Hearing Transcript at 6-7. Finally, the most recent treatment records from the VA Medical Center (VAMC) in Augusta, Georgia, are dated October 2005. Current and complete records should be obtained from all of these providers.

The Veteran attended a VA examination in May 2007. The examiner declined to diagnose PTSD, did not discuss Dr. Dirksen's prior diagnosis of PTSD, and failed to discuss the relationship of other psychiatric disorders to service. The examiner also noted some of the Veteran's past claims for service connection, perhaps suggesting that she questioned his credibility due to these prior claims. The Board notes that the Veteran is service-connected for three of the disabilities listed by the examiner. Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007). If a VA examination is inadequate, the Board must remand the case. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). As such, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records which have not been obtained already, including updated records from the Augusta, Georgia, VAMC. A copy of any records obtained, to include a negative reply, should be included in the claims file.

2. Obtain all private treatment records, including complete records from Dr. Dirksen, Dr. Ball, and Dr. Cohen. A copy of any records obtained, to include a negative reply, should be included in the claims file.

3. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disorders, including PTSD, anxiety, and depressive disorder. The examination must be conducted by a VA psychiatrist or psychologist. The entire claims file must be made available to the VA examiner. Pertinent documents should be reviewed. The examiner should conduct a complete history and assign all relevant diagnoses.

(a) The examiner should identify all diagnosed psychiatric disorders under DSM IV.

(b) Pertaining to diagnosed disorder(s) other than PTSD, the examiner should then offer an opinion as to whether any psychiatric disability, including ADHD or dysthymic disorder, at least as likely as not (50/50 probability) had its onset in service, or is related to service, including any incident(s) of service. (The examiner should obtain a detailed history from the Veteran regarding the events of his service). The examiner should discuss the onset of any psychiatric symptoms, stating whether such symptoms were first manifested in service and has continued since service. The examiner should then identify the specific psychiatric disorder which is related to such symptoms.

(c) If PTSD is diagnosed under DSM-IV criteria, the examiner should state whether the diagnosis is based on the Veteran's in-service stressors. The examiner should obtain a detailed reports of the Veteran's verified and alleged stressors. The examiner should specifically consider the Veteran's verified stressors, including enemy rocket and mortar attacks on the Veteran's barracks and the deaths of two of the Veteran's friends in a May 1970 helicopter crash. The examiner should also specifically consider the Veteran's alleged stressors, including rocket attacks at the airport, an airplane crashing into a kindergarten, and an enemy jumping on a truck the Veteran was driving. See Veteran's Statement (Feb. 2012).

(d) If PTSD is diagnosed, but is not based on the above stressors, the examiner should identify the stressor he/she finds significant enough to warrant a diagnosis of PTSD. 

In making his/her determinations, the VA examiner should specifically reference his/her consideration of the Veteran's assertions, the treatment reports, as well as sound medical principles. Specifically, in discussing his/her opinions, the examiner should acknowledge the Veteran's lay statements of record relating to the onset of his psychiatric symptoms. The rationale for all opinions expressed should be provided in a legible report. If there are any inconsistencies between the examiner's findings and the Veteran's assertion this should be explained and discussed in the report.

4. After completing the above action, the claim for service connection for a psychiatric disorder should be readjudicated. If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).

